244 Or. 426 (1966)
418 P.2d 263
STATE OF OREGON
v.
MELVIN LEWIS ELLIOTT
Supreme Court of Oregon.
Submitted August 16, 1966.
Affirmed September 21, 1966.
Petition for rehearing denied October 11, 1966.
On brief filed by Melvin Lewis Elliott, in propria persona.
Thomas J. Owens, District Attorney, Medford, filed a brief for respondent.
*427 Before McALLISTER, Chief Justice, and PERRY, SLOAN, O'CONNELL, GOODWIN, DENECKE and HOLMAN, Justices.
AFFIRMED.
PER CURIAM.
Defendant was convicted by a jury verdict of grand larceny for the theft of an automobile. At the trial, and during the preliminary proceedings, defendant refused the assistance of an attorney and repeatedly insisted that he be permitted to defend himself, which he did. The record does not disclose his reasons for this unusual conduct.
1. After he was convicted he requested counsel for appeal. The court appointed one attorney who later requested permission to withdraw because of the lack of any appealable issue. The court permitted the attorney to withdraw and appointed the Public Defender to present the appeal. He likewise filed affidavits swearing that no appealable issue was presented and was granted leave to withdraw. Defendant then asked this court to appoint counsel. We thought the appointment of another attorney was not justified nor required by Douglas v. California, 1963, 372 U.S. 353, 83 S. Ct. 814, 9 L ed2d 811. Defendant filed his own brief.
None of the so-called assignments of error warrant any discussion. They are meaningless. Defendant attempts to overcome the verdict by asserting a number of frivolous issues that are without merit.
2. A review of the record discloses that the trial court gave to defendant every possible advantage and his trial was fair in every respect.
Affirmed.